GARRETT, J.,
concurring.
hi concur in the result, which affirms the ruling of the trial court on the motion to compel. I write separately to note that I was not a member of the original panel when this writ was granted to docket on August 25, 2016. One of the judges on the original writ panel is no longer serving on this court and I was added after the writ was granted to docket. After reviewing the writ application, I would not have voted to grant this writ to docket in the first place. I detect no error whatsoever in the trial court’s thorough reasons for its ruling on the motion to compel following its in camera inspection of the requested documents.